Citation Nr: 0613854	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  02-16 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Eligibility for Service Disabled Veterans' (RH) Insurance 
under 38 U.S.C.A. § 1922(a).

(The issues of service connection for Hepatitis C, hearing 
loss, and tinnitus are the subjects of a separate decision.)

REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active service from March 1965 to February 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Philadelphia, 
Pennsylvania, Regional Office (RO) and Insurance Center of 
the Department of Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In the veteran's January 2003 substantive appeal he requests 
a personal hearing before a Veteran's Law Judge at the RO. 

As a veteran is entitled to a hearing if one is requested, 
further development is warranted. 38 C.F.R. § 20.700 (2005).

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for a 
hearing at the RO before a traveling 
Veterans Law Judge.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






